DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.

Allowable Subject Matter
Claims 1-4 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Alexandra Hall on 3/18/2022.

The application has been amended as follows: 
a) Cancel claims 7-16.
b) Amend claim 1:
1. (Currently amended) A device for converting a stress from an ocean wave to electrical current, the device comprising: 
a body having a first side, a second side, and a base; wherein: 
the body comprises a flexible material and a plurality of elastomer generators and is configured to receive the stress which compresses the first side, resulting in a compressed first side and stretches the second side, resulting in a stretched second side, 
at least one fin is attached to the first side and is configured to receive the stress from the ocean wave, 
the base is configured to connect the body to a stable horizontal surface and is configured to remain relatively immobile when the body receives the stress from the ocean wave, and 
the compressed first side and the stretched second side are configured to stretch and compress the plurality of elastomer generators, resulting in conversion of the stress from the ocean wave to electrical current.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a device for converting a stress from an ocean wave to electrical current, the device comprising: a body; the body comprises a flexible material and a plurality of elastomer generators, at least one fin is attached to the first side and is configured to receive the stress from the ocean wave, the base is configured to connect the body to a stable horizontal surface and is configured to remain relatively immobile when the body receives the stress from the ocean wave, and the compressed first side and the stretched second side are configured to stretch and compress the plurality of elastomer generators, resulting in conversion of the stress from the ocean wave to electrical current.
Claims 2-4 are considered allowable based on their dependence on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832